ORDER

BELL, Chief Judge.
The Court having considered the adverse recommendation of the State Board of Law Examiners for admission to the Bar of Maryland of the applicant, Steven Richard Jones, the exceptions filed by the applicant, and the oral argument of applicant’s counsel presented at a show cause hearing held before this Court on June 4, 1999, it is this 7th day of June, 1999
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the adverse recommendation of the State Board of Law Examiners be, and it is hereby, overruled, and it is further
ORDERED that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State, subject only to the filing of an updating oath as to the character information.